Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse July 27, 2011 Article published in German on 27 July 2011 in the German newspaper Börsenzeitung: The Merger of the exchanges is attractive for investors Translation from German into English Article by Eric T. Mueller (Head of Treasury & Investor Relations, Deutsche Börse AG) Shareholders on both sides of the Atlantic have given a clear vote: in their vast majority they support the creation of the globally leading exchange group by way of the planned combination of Deutsche Börse and NYSE Euronext. Upon the expiry of the original acceptance period on 13July, the shareholders of Deutsche Börse AG have already tendered a total of approx. 82 percent of the Deutsche Börse shares in exchange for shares of Alpha Beta Netherlands Holding N.V. (Holding), the future joint holding company of Deutsche Börse and NYSE Euronext. The minimum acceptance threshold of 75 percent as defined in the Offer Document has thus been clearly exceeded. The shareholders of NYSE Euronext had already agreed to the transaction with approx. 96 percent of the capital carrying voting rights at an extraordinary shareholders meeting held on 7July. This equals a portion of around 66 percent of the share capital. The completion of the transaction is intended to take place after the conclusion of the regulatory review and approval procedures as of the end of 2011. Why is it attractive, from an investors point of view, to participate in what will be the biggest global exchange group in future? What is the advantage as regards the significance of the financial centres involved and the stability and integrity of the capital markets? The planned combination will result in the creation of the globally leading derivatives market, the biggest and most important cash market, and the leading provider of risk management, market data, post-trading and technology services. The extended range of products and services enables the parties to the merger to realise significant capital efficiencies for customers. Against the background of significantly increased requirements regarding the capital adequacy of credit institutions, which are an express objective of political policy, increasing requirements for OTC transactions as regards risk management, counterparty risks and settlement of transactions, a unique and globally positioned exchange and service provider is being created in these times of tremendous change for customers and capital markets. Thus, the new company has an excellent starting point for expanding into other markets and new asset classes, and for acquiring new customer groups. Strong and locally regulated markets form the backbone of this combined group which conducts its business on the basis of a balanced governance structure with dual headquarters in Frankfurt and New York. Both financial centres have thus become more closely networked and definitely strengthened. In addition, the combined group has a strong presence in further international financial centres such as London, Luxembourg, Paris, Singapore and Zurich.
